CONCURRING OPINION.
I concur in holding that the appellant was not entitled to the compensation here charged by him for managing the plantation that was a part of this trust property for the reason that he did not obtain the consent of *Page 721 
the Chancery Court to make the charge before rendering the service for which he seeks this compensation. It matters not whether the service rendered by the appellant was beyond what was required of him as trustee, or if within his duties as trustee the compensation provided therefor by the trust instrument was inadequate. Where a trust instrument fixes the compensation of the trustee and he rendered personally a service to the trust estate beyond what his duties as trustee require and for which he had the right to employ another, he can not receive additional compensation therefor, unless he is authorized by the Chancery Court so to do before he performs the service.
And if a trustee considers the compensation fixed for him by the trustee instrument to be inadequate, he has one of two options, (1) to decline to accept the trust, or (2) before entering upon the discharge of his duties as trustee to obtain permission of the Chancery Court to charge more therefor than is fixed by the trust instrument.